PER CURIAM.
There is no room here to doubt the right of the plaintiff to a recovery. The contract was complete, that he should be allowed to keep the mule until the ensuing fall, subject to the contingency that the true owner *110should call for it. In violation of this contract, it was taken from him. It is not material to inquire whether the defendant is liable for the feed of the mule, or for the breach of the specific contract, as a suit for damages in the one or compensation for the other, might alike be in assumpsit.
In cases of this nature, we shall never feel disposed to reverse a judgment merely on account of the different estimate which might be made of the damage. Judgment affirmed.